Citation Nr: 1337493	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  11-11 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for pes planus of the left foot.

2.  Entitlement to service connection right knee disability.

3.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Robert J. Parker, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from July 1984 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for left foot pes planus, mild degenerative narrowing patellofemoral joint of the right knee and left patellofemoral pain syndrome.  Subsequent to the issuance of the February 2009 rating decision, that same month, the Veteran submitted additional evidence in support of his claims.  In April 2009 the RO issued a rating decision that confirmed and continued the February 2009 rating decision.  In January 2010 the Veteran filed notice of disagreement.  A statement of the case (SOC) was issued in December 2010; a substantive appeal was filed in January 2011.  In July 2012 a Travel Board hearing was held before the undersigned; a transcript is of record.  

The case is being REMANDED to the RO.  


REMAND

With regard to the left foot pes planus issue, it is noted that under 38 C.F.R. § 4.57 (2013), it is essential to make an initial determination between congenital and acquired flatfeet.  The congenital condition, with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness is a congenital abnormality which is not compensable.  Upon review of the February 2009 examination report, the Board is unable to find that the examiner clearly answered this question.  Although the examiner commented it was likely that it was congenital, the Board believes that an opinion must be rendered by a medical examiner as to whether it is at least as likely as not that it is an acquired flatfoot disorder.  

Regarding the Veteran's claims for entitlement to service connection for right and left knee disabilities, he contends that he currently has a bilateral knee disability related to his active military service.  At his July 2012 Travel Board hearing, he testified that he did not have any kind of knee problems prior to entering military service and that he passed his physical examination upon entering the Army.  STRs show the Veteran was treated several times for bilateral knee pain in service; and had diagnoses of old Osgood Schlatter's disease and chronic patellofemoral arthralgia.  His service records indicate he was terminated from active military duty(after serving approximately three months) due to disability of the knees that existed prior to service.  On February 2009 VA joints examination, he was diagnosed with a history of right knee Osgood Schlatter's disease, very mild degenerative narrowing patellofemoral joint on x-ray with normal clinical examination, and left knee patellofemoral pain syndrome with normal radiographs and pain/limited motion.  However, it does not appear that the examiner offered a clear medical opinion regarding a possible link to service.  

Furthermore, during the Veteran's hearing, he indicated that he receives Social Security Administration (SSA) disability benefits.  The claims file does not appear to include records from the SSA.  Such records (including administrative and medical documents) should be obtained and incorporated into the Veteran's claims file.  

Finally, the facts of this case appear to raise the question of whether the presumption of soundness applies.  Upon review of the issues pursuant to this remand, the RO should undertake the appropriate analysis. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request any Social Security records, to include medical records any administrative decision pertaining to the Veteran. 

2.  After completion of the above, the Veteran should be scheduled for a VA foot examination to determine the nature of the Veteran's left foot pes planus.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All clinical findings should be clearly reported.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the left foot pes planus is an acquired pes planus (as opposed to a congenital pes planus.)  For purposes of this opinion, a congenital pes planus is manifested by depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness.  

3.  After completion of the above, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed right and left knee disabilities.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All examination findings should be clearly reported.

The examiner should clearly identify all current right and left knee disabilities.  For each current chronic knee disability, please state whether it is at least as likely as not (a 50% or higher degree of probability) that the disability was caused by, or (if preexisting) was permanently aggravated during service.

A rationale should be furnished for all opinions.  

4.  In the interest of avoiding further remand, the RO should review the examination report to ensure that it is responsive to all of the questions posed above.  

5.  The RO should then readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  The RO should specifically address application of the presumption of soundness.  The Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


